BOWEN, District Judge,
dissenting.
It is my view that the business of this court is to resolve disputes and to accord appropriate relief in the cases which arise before us. It is not our proper function to condition an order upon the filing of another lawsuit in another court.
The filing of a lawsuit or an appeal is a matter of strategy best left to the unfettered judgment of the parties. Such a decision should not be mandated by the court through the imposition of conditions; especially one which, at best, leaves a party little choice.